On Application for. Rehearing;
Per Curiam.
The appellant complains that the Court has failed to provide that its judgment shall not be effective until he, .as holder of the tax title, be reimbursed the price paid with penalties and taxes.
No such reservation was necessary. Article 233 of the . Constitution of 1913, is self operative. The appellee cannot execute the judgment until he pays or tenders to the . appellant the amount due him under the Article.
*160'.'It is. unnecessary therefore to amend our decree.
Rehearing refused.